UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1980


JESSE GRAVES YATES, III,

                    Plaintiff - Appellant,

             v.

BB&T CORP.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. A. Marvin Quattlebaum, Jr., District Judge. (4:17-cv-01387-AMQ)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse G. Yates, III, Appellant Pro Se. John C. Hawk, III, WOMBLE BOND
DICKINSON (US) LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jesse Graves Yates, III, appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing his civil complaint for failure to state a claim,

Fed. R. Civ. P. 12(b)(6). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Yates v. BB&T Corp.,

No. 4:17-cv-01387-AMQ (D.S.C. July 23, 2018).         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2